08/30/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 July 11, 2018 Session

           AMY ELIZABETH LUKER v. TERRY EUGENE LUKER

              Appeal from the Chancery Court for Williamson County
                 No. 46595    Robert E. Lee Davies, Senior Judge


                            No. M2018-00138-COA-R3-CV


Amy Elizabeth Luker (“Petitioner”), asserting she was raped, obtained an ex parte order
of protection against her husband Terry Eugene Luker (“Respondent”) in the Chancery
Court for Williamson County (“the Trial Court”). Respondent asked for time to conduct
discovery before the hearing on whether to extend the order of protection. The Trial
Court permitted Respondent to subpoena certain records but otherwise ruled he had no
right to conduct discovery under the Tennessee Rules of Civil Procedure. After a
hearing, the Trial Court ruled in favor of Petitioner and extended the order of protection.
Respondent appeals, arguing principally that the Trial Court erred in blocking discovery
and in excluding Respondent’s proposed witnesses. We affirm the Trial Court in its
decision regarding the witnesses. However, we hold that the Trial Court erred in
determining categorically that Respondent had no right to conduct discovery. We vacate
and remand for a new hearing. On remand, the parties shall state specifically what
discovery if any they want and the Trial Court is to exercise its discretion in deciding
what limited discovery to allow and the time frame. The ex parte order of protection
shall remain in effect in the interim. We affirm, in part, and vacate, in part, the judgment
of the Trial Court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
             Affirmed, in Part, and Vacated, in Part; Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which ANDY D.
BENNETT and RICHARD H. DINKINS, JJ., joined.

Nathan Scott Luna, Murfreesboro, Tennessee, for the appellant, Terry Eugene Luker.

Sean R. Aiello, Franklin, Tennessee, for the appellee, Amy Elizabeth Luker.
                                      OPINION

                                     Background

       In November 2017, Petitioner and Respondent were in the midst of divorce
proceedings. The two continued to reside together in the marital residence, albeit in
different rooms. Following the signing of the marital dissolution agreement, the
divorcing couple had consensual sexual relations some number of times.

       The event giving rise to this appeal occurred on November 14, 2017, when
Petitioner alleges she was raped by Respondent. The two parties put forward contrasting
accounts of what happened. Respondent’s theory of the case throughout has been that
there was no rape and that Petitioner and her sister conspired to set him up. In
Respondent’s account, he and Petitioner had consensual sex and afterward, when
Respondent denied Petitioner’s request for money, she flew into a rage and accused him
of rape. According to Petitioner, she did not want to have sex with Respondent on this
occasion and expressed this to him, but he proceeded to rape her.

       On November 16, 2017, Petitioner filed a petition for order of protection in the
Trial Court. A temporary, ex parte order of protection was entered against Respondent.
The case was set for December 1. On November 30, 2017, Respondent filed a motion to
continue in order to request discovery. The Trial Court entered an order granting
Respondent’s motion in part, stating as pertinent:

      After argument by counsel and review of the record as whole, the Court
      GRANTS IN PART Husband’s Motion to Continue Hearing on the
      express grounds of due process. While the Court understands the
      legislative intent to provide domestic abuse victims with enhanced
      protection which includes expedient and summary hearings under the
      Domestic Abuse Act, the Court finds that Husband needs additional time to
      marshal his defense and proof for this proceeding and issue subpoenas. In
      balancing these competing interests, the Court finds that it should grant
      Husband a brief continuance in this matter but denies his request to conduct
      discovery in these proceedings prior to final hearing on Wife’s Petition for
      Order of Protection and Order for Hearing.

                                          ***

            1. The Court GRANTS IN PART Husband’s Motion to Continue
      Hearing. Wife’s hearing on Petition for Order of Protection and Order for
      Hearing is continued until December 21, 2017, at 1:00 p.m. Husband,
                                          -2-
       however, does not have the right to conduct discovery under the Tennessee
       Rules of Civil Procedure during this continuance and shall conduct no
       depositions and issue no interrogatories, requests for production, or
       requests for admission to Wife. The Court’s Ex Parte Order of Protection
       previously issued on November 16, 2017, shall remain in full force and
       effect pending further order of this Court.

       On December 8, 2017, the Trial Court conducted a telephonic hearing regarding
the scope of subpoenas. The Trial Court entered an order stating, in part, as follows:

       1. Respondent can subpoena Petitioner to bring to the December 21, 2017,
       hearing the following items: copies of all written communications between
       Petitioner and her sisters for the time period of June 1, 2017 to November
       30, 2017, written communications to include emails, texting, messaging,
       notes and letters; copies of all written communications with law
       enforcement regarding the allegations contained in the Petitioner’s Order
       of Protection and Order for Hearing, written communications to include
       emails, texting, messaging, notes and letters; a copy of Petitioner’s call logs
       for the time period of June 1, 2017 to November 30, 2017; and a copy of
       the recording referenced by Petitioner in her Order of Protection and Order
       for Hearing.
       2. Counsel for the parties shall meet at the Court prior to the hearing in
       order for counsel for the Petitioner to give counsel for the Respondent the
       above referenced items so she may review the same and so as not to cause
       delay of the hearing.
       3. Petitioner may file a written motion to appeal this Order.

On December 18, 2017, Petitioner filed a motion to quash, arguing that the issuance of a
subpoena duces tecum under Tenn. R. Civ. P. 45.02 was an improper means for seeking
documents or digital files from an opposing party.

        On December 21, this case was heard on its merits. As an initial matter, the Trial
Court denied Petitioner’s motion to quash. Respondent made an oral motion to dismiss
on the basis that his counsel had only two hours before the hearing to review an hour and
a half recording (consisting of the parties speaking after the incident) as well as call logs.
Respondent also alleged that Petitioner failed to produce all the subpoenaed material.
The Trial Court denied Respondent’s motion to dismiss and the hearing proceeded.
Respondent and Petitioner both testified to their different accounts.

     Respondent proposed calling as additional witnesses: (1) an appraiser and his wife
who were scheduled to come to the marital residence later in the morning on the day of
                                             -3-
the incident for the purpose of demonstrating that Respondent would not invite company
over if he intended to rape his wife; and, (2) Respondent’s therapist, for the purpose of
shedding light on Respondent’s mental state. The Trial Court declined to allow these
proposed witnesses to testify, concluding that the appraiser and his wife could add
nothing relevant and that the therapist’s testimony did not fit under a hearsay exception.
The Trial Court did, however, hear statements from the therapist in the form of an offer
of proof.

       The Trial Court found in favor of Petitioner and extended the order of protection.
In January 2018, the Trial Court entered its order on the extension, stating as follows:

             This matter came to be heard on December 21, 2017 before the
      Honorable Robert E. Lee Davies for a final hearing on Amy Luker’s
      (hereinafter “Wife”) Petition for Order of Protection. After preliminary
      argument by counsel and review of the record as whole, the Court DENIES
      Wife’s Motion to Quash the December 8, 2017 subpoena issued by Terry
      Eugene Luker (hereinafter “Husband”) and DENIES Husband’s oral
      motion to dismiss with prejudice. Following a hearing on the merits,
      argument of counsel, testimony and cross-examination of Wife, Husband,
      and Catherine Mosley [Petitioner’s sister], and a review of the record as a
      whole, the Court finds by a preponderance of the evidence that on the
      morning of November 14, 2017 Husband committed an act of sexual
      assault on Wife and therefore GRANTS Wife’s Petition for Order of
      Protection extending the order of protection for a period of one (1) year
      pursuant to Tenn. Code Ann. § 36-3-605. In support thereof, the Court
      finds as follows:
             1. The Parties have a complicated relationship in which Wife clearly
      loves her husband and Husband clearly cares for Wife. For whatever
      reason, however, Husband continued to have affairs which has made the
      Parties’ relationship very complicated and contributed to the breakup of
      their marriage.
             2. In the context of their divorce proceedings, the Parties have
      entered into and signed a Marital Dissolution Agreement and Permanent
      Parenting Plan as a result of a mediation that took place on October 23,
      2017. At that point, the Parties were still very torn and upset by following
      through on the divorce and held conflicting feelings for each other. Even
      though they had agreed to formally part ways, they continued to have
      sexual relations after signing the Marital Dissolution Agreement. The
      Court finds it immaterial whether the Parties had such relations only twice,
      as testified to by Wife, or up to six times, as testified to by Husband.

                                           -4-
Regardless, the Court finds that those instances of sexual relations were
consensual.
        3. On November 13, 2017, the testimony and evidence show that
Wife may have been upset with Husband concerning his alleged continued
communication with a co-worker with whom he had previously had an
affair. The Court finds, however, that Wife was really upset concerning
certain aspects of the divorce decree and especially her obligation for the
final amount of her attorney’s fees which were more than initially
anticipated as well as other costs incidental to the divorce.
        4. While Wife was upset with Husband concerning these matters, the
Court finds that Wife was primarily upset with her former counsel,
regarding her representation of her. As a result of Wife’s frustration with
her former attorney, she sent her an email sometime after 6:30 p.m. on the
evening of November 13, 2017 while Husband was absent from the marital
residence taking care of his grandchildren. The Court finds that this email
was logical and well-reasoned and that Wife raises what she believes were
legitimate concerns about why her final bill was so high. The Court does
not believe that this email was written by a woman out of control as
contended by Husband.
        5. Later on the night of November 13, 2017, there is no dispute that
the Parties temporarily reconciled. As a result, the Parties resolved any
differences they may have had at that particular point. That night, after
Husband laid down on his bed, Wife sat down on the side of the bed and
they had a civil discussion, at the conclusion of which Wife left to sleep in
her separate bedroom.
        6. On the morning of November 14, 2017, Wife woke up when
hearing Husband leave the house. As a result, Wife sent Husband an
innocuous text message saying “You didn’t say goodbye.” The Court
places no weight on the fact that Wife sent this message, finding it neither
supports or diminishes either of the Parties’ positions.
        7. Husband returned to the marital residence that morning, entered
Wife’s separate bedroom uninvited, and got into bed with Wife. The Court
finds that Husband entered the bedroom uninvited, but that Wife did not tell
Husband “no” when Husband got into bed with her. At this point, Husband
tried to initiate sexual relations with Wife. The Court finds that there was
not anything wrong with this initial interaction at that point considering the
circumstances that the Parties were living in up to that point in time.
        8. Wife, however, at that point objected to Husband’s sexual
advances, and Husband did not stop. There was a gradual sexual
progression by Husband, and, even though Wife repeatedly protested,
Husband did not stop. Husband eventually took off Wife’s clothes against
                                     -5-
          her will, and forced himself upon her, and the Court finds that Husband
          sexually assaulted Wife.
                 9. The Court finds that there was no conspiracy to fabricate this
          event as alleged by Husband between Wife and her sister, Catherine
          Mosley, whom the Court finds to be credible in all respects.
          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED AS
          FOLLOWS:
                 1. The Court GRANTS Wife’s Petition for Order of Protection
          extending the order of protection for a period of one (1) year from the date
          of final hearing pursuant to Tenn. Code Ann. § 36-3-605. Under this order
          of protection, Husband shall have no physical contact with Wife for the
          duration of the order. This order, however, shall have no effect on the
          Parties’ October 23, 2017 Permanent Parenting Plan. To that end, under
          this protective order Husband shall be permitted to communicate with Wife
          via text and email only on issues pertaining to their son . . . . Likewise, the
          Court places no restriction on Husband’s ability to communicate freely with
          [his son] and places no restrictions on Husband’s ability to be around his
          son.
                 2. Husband shall not possess firearms of any kind during the
          duration of this order of protections.
                 3. Wife shall turn over to Husband possession of the Parties’ marital
          residence . . . . no later than 5:00 p.m. December 22, 2017.
                 4. Wife is awarded a judgment [in the amount of $9,450.00]1 for
          which execution may issue for her attorney’s fees associated with the filing,
          issuance, hearing, obtaining, and enforcing the ex parte order of protection
          and petition for order of protection in an amount to be determined pursuant
          to Tenn. Code Ann. § 36-3-617. Counsel for Wife shall submit to the Court
          an Affidavit of Attorney’s Fees setting for [sic] those related fees. Should
          Husband have objection to the requested fees, he shall file the same with
          the Court.

(Footnote added). Respondent timely appealed to this Court. Respondent filed a motion
in the Trial Court to stay execution on the judgment for attorney’s fees, which was
granted by the Trial Court pursuant to Tenn. R. Civ. P. 62.

                                                 Discussion

       We restate and consolidate, as dispositive, the issues Respondent raises on appeal
as follows: 1) whether the Trial Court erred in excluding certain of Respondent’s

1
    This figure was handwritten along with the Judge’s initials.
                                                      -6-
proposed witnesses; and, 2) whether the Trial Court erred in denying categorically
Respondent’s request for discovery under the Tennessee Rules of Civil Procedure.
Petitioner raises her own issue of whether, pursuant to Tenn. Code Ann. § 36-3-617(a),
she should be awarded her attorney’s fees and costs incurred in defending this appeal
should she prevail.

       Our review is de novo upon the record, accompanied by a presumption of
correctness of the findings of fact of the trial court, unless the preponderance of the
evidence is otherwise. Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721, 727
(Tenn. 2001). A trial court’s conclusions of law are subject to a de novo review with no
presumption of correctness. S. Constructors, Inc. v. Loudon County Bd. of Educ., 58
S.W.3d 706, 710 (Tenn. 2001). Concerning evidentiary issues, “[t]he appellate court
affords the trial court wide discretion regarding the admissibility of evidence and will not
overturn the trial court’s determination absent an abuse of that discretion.” Goodale v.
Langenberg, 243 S.W.3d 575, 587 (Tenn. Ct. App. 2007). Regarding pretrial discovery,
“[t]he applicable standard of review . . . is abuse of discretion.” West v. Schofield, 460
S.W.3d 113, 120 (Tenn. 2015). In Lee Medical, Inc. v. Beecher, 312 S.W.3d 515 (Tenn.
2010), the Supreme Court discussed the abuse of discretion standard at length, stating:

              The abuse of discretion standard of review envisions a less rigorous
       review of the lower court’s decision and a decreased likelihood that the
       decision will be reversed on appeal. Beard v. Bd. of Prof’l Responsibility,
       288 S.W.3d 838, 860 (Tenn. 2009); State ex rel. Jones v. Looper, 86
S.W.3d 189, 193 (Tenn. Ct. App. 2000). It reflects an awareness that the
       decision being reviewed involved a choice among several acceptable
       alternatives. Overstreet v. Shoney’s, Inc., 4 S.W.3d 694, 708 (Tenn. Ct.
       App. 1999). Thus, it does not permit reviewing courts to second-guess the
       court below, White v. Vanderbilt Univ., 21 S.W.3d 215, 223 (Tenn. Ct.
       App. 1999), or to substitute their discretion for the lower court’s, Henry v.
       Goins, 104 S.W.3d 475, 479 (Tenn. 2003); Myint v. Allstate Ins. Co., 970
S.W.2d 920, 927 (Tenn. 1998). The abuse of discretion standard of review
       does not, however, immunize a lower court’s decision from any meaningful
       appellate scrutiny. Boyd v. Comdata Network, Inc., 88 S.W.3d 203, 211
       (Tenn. Ct. App. 2002).

              Discretionary decisions must take the applicable law and the relevant
       facts into account. Konvalinka v. Chattanooga-Hamilton County Hosp.
       Auth., 249 S.W.3d 346, 358 (Tenn. 2008); Ballard v. Herzke, 924 S.W.2d
652, 661 (Tenn. 1996). An abuse of discretion occurs when a court strays
       beyond the applicable legal standards or when it fails to properly consider
       the factors customarily used to guide the particular discretionary decision.
                                            -7-
        State v. Lewis, 235 S.W.3d 136, 141 (Tenn. 2007). A court abuses its
        discretion when it causes an injustice to the party challenging the decision
        by (1) applying an incorrect legal standard, (2) reaching an illogical or
        unreasonable decision, or (3) basing its decision on a clearly erroneous
        assessment of the evidence. State v. Ostein, 293 S.W.3d 519, 526 (Tenn.
        2009); Konvalinka v. Chattanooga-Hamilton County Hosp. Auth., 249
S.W.3d at 358; Doe 1 ex rel. Doe 1 v. Roman Catholic Diocese of
        Nashville, 154 S.W.3d at 42.

               To avoid result-oriented decisions or seemingly irreconcilable
        precedents, reviewing courts should review a lower court’s discretionary
        decision to determine (1) whether the factual basis for the decision is
        properly supported by evidence in the record, (2) whether the lower court
        properly identified and applied the most appropriate legal principles
        applicable to the decision, and (3) whether the lower court’s decision was
        within the range of acceptable alternative dispositions. Flautt & Mann v.
        Council of Memphis, 285 S.W.3d 856, 872-73 (Tenn. Ct. App. 2008)
        (quoting BIF, a Div. of Gen. Signal Controls, Inc. v. Service Constr. Co.,
        No. 87-136-II, 1988 WL 72409, at *3 (Tenn. Ct. App. July 13, 1988) (No
        Tenn. R. App. P. 11 application filed)). When called upon to review a
        lower court’s discretionary decision, the reviewing court should review the
        underlying factual findings using the preponderance of the evidence
        standard contained in Tenn. R. App. P. 13(d) and should review the lower
        court’s legal determinations de novo without any presumption of
        correctness. Johnson v. Nissan N. Am., Inc., 146 S.W.3d 600, 604 (Tenn.
        Ct. App. 2004); Boyd v. Comdata Network, Inc., 88 S.W.3d at 212.

Beecher, 312 S.W.3d at 524-25.

       We first address whether the Trial Court erred in excluding certain of
Respondent’s proposed witnesses. Respondent asserts these witnesses were excluded
wrongly: (1) an appraiser and his wife; (2) Respondent’s therapist; and (3) a police
detective who worked on the case. Respondent submits that his substantial right to put on
proof under Tenn. R. Evid. 103(a) was affected by these exclusions. Initially, we observe
that the Trial Court did not exclude the police detective because Respondent never
actually offered her as a witness, so we may dispense with that aspect of Respondent’s
argument.2


2
 Respondent states that the police detective could have testified to investigating the rape allegations for
over a month without making an arrest. We do not see how “no arrest” would be relevant in this hearing.
                                                   -8-
      With respect to the appraiser and his wife, Respondent argues that his inviting
them over suggests, somehow, that he did not rape Petitioner because he would not be
amenable to having guests over after a rape. Laying aside the dubious assumptions there,
no one disputes that the appraiser and his wife were scheduled to come over. Petitioner
concedes this. It would be pointless for the appraiser and his wife to testify that they
were scheduled to show up when that is an uncontroverted fact.

        Regarding Respondent’s therapist, the Trial Court heard her statements as an offer
of proof. Respondent states that the therapist could corroborate his existing mental,
physical, and emotional condition regarding the parties’ sex life. The Trial Court ruled
this was hearsay and did not fit under the hearsay exception at Tenn. R. Evid. 803(3).3
Respondent makes no argument on appeal as to how the Trial Court erred as it relates to
this rule, which was the basis for the Trial Court’s decision. We, therefore, affirm the
Trial Court in its exclusion of Respondent’s proposed witnesses.

       We next address whether the Trial Court erred in denying categorically
Respondent’s request for discovery under the Tennessee Rules of Civil Procedure.
Respondent essentially argues that he was rushed into a hearing without adequate time or
opportunity to develop his case. Petitioner, in response, argues that the Domestic Abuse
Act contemplates quick, summary proceedings for the benefit of victims, and that
allowing ordinary discovery would undermine that goal. Tenn. Code Ann. § 36-3-605(a)
& (b) provide as follows:

        (a) Upon the filing of a petition under this part, the courts may
        immediately, for good cause shown, issue an ex parte order of protection.
        An immediate and present danger of abuse to the petitioner shall constitute
        good cause for purposes of this section.

        (b) Within fifteen (15) days of service of such order on the respondent
        under this part, a hearing shall be held, at which time the court shall either
        dissolve any ex parte order that has been issued, or shall, if the petitioner
        has proved the allegation of domestic abuse, stalking or sexual assault by a
        preponderance of the evidence, extend the order of protection for a definite
        period of time, not to exceed one (1) year, unless a further hearing on the
        continuation of such order is requested by the respondent or the petitioner;
        in which case, on proper showing of cause, such order may be continued

3
  Hearsay exception providing: “(3) Then Existing Mental, Emotional, or Physical Condition. A statement
of the declarant’s then existing state of mind, emotion, sensation, or physical condition (such as intent,
plan, motive, design, mental feeling, pain, and bodily health), but not including a statement of memory or
belief to prove the fact remembered or believed unless it relates to the execution, revocation,
identification, or terms of declarant’s will.”
                                                   -9-
       for a further definite period of one (1) year, after which time a further
       hearing must be held for any subsequent one-year period. Any ex parte
       order of protection shall be in effect until the time of the hearing, and, if the
       hearing is held within fifteen (15) days of service of such order, the ex parte
       order shall continue in effect until the entry of any subsequent order of
       protection issued pursuant to § 36-3-609....

Tenn. Code Ann. § 36-3-605(a) & (b) (2017).

        The legislative intent of the statutes providing protection from domestic abuse is
set forth specifically by the legislature in Tenn. Code Ann. § 36-3-618 (2017), which
states:

               The purpose of this part is to recognize the seriousness of domestic
       abuse as a crime and to assure that the law provides a victim of domestic
       abuse with enhanced protection from domestic abuse. A further purpose of
       this chapter is to recognize that in the past law enforcement agencies have
       treated domestic abuse crimes differently than crimes resulting in the same
       harm but occurring between strangers. Thus, the general assembly intends
       that the official response to domestic abuse shall stress enforcing the laws
       to protect the victim and prevent further harm to the victim, and the official
       response shall communicate the attitude that violent behavior is not excused
       or tolerated.

       In Kite v. Kite, 22 S.W.3d 803 (Tenn. 1997), our Supreme Court applied the rules
of statutory construction to ascertain the legislative intent of Tenn. Code Ann. § 36-3-
605(b). The issue in Kite was whether the ten day time period in which a hearing must be
conducted after service of an ex parte order of protection was jurisdictional or simply
intended to limit the duration of the ex parte order1. The respondent argued that when a
hearing was not conducted within ten days as required by the statute, the trial court was
divested of jurisdiction. Id. at 804. The petitioner argued that when a hearing was not
conducted within ten days of service, the ex parte order expired but the trial court
retained jurisdiction and could still issue an order of protection. Id. Our Supreme Court,
after quoting the legislative intent set forth in Tenn. Code Ann. § 36-3-618, supra,
concluded that the legislative intent of the statute was to (1) provide enhanced protection
to the victims of domestic abuse; (2) promote uniform law enforcement intervention
regardless of whether the crime was domestic or committed by strangers; and (3)
communicate a position of intolerance to domestic abuse perpetrators. Id. at 805. In
1
  Tenn. Code Ann. § 36-3-605(b) has since been amended to require a hearing within 15 days of service
of the ex parte order of protection.

                                                -10-
determining that the ten day time period in which to conduct a hearing was not
jurisdictional, our Supreme Court stated that the legislature’s use of the term “enhanced
protection” in Tenn. Code Ann § 36-3-618 was significant. The Court then stated:

               The present statute mandates a hearing within ten days of service of
       an ex parte protective order. Tenn. Code Ann. § 36-3-605(b). The ten-day
       period, therefore, commences upon the service of an ex parte protective
       order on the respondent. If ex parte relief is not granted, commencement of
       the ten-day period will not be triggered. Accordingly, the legislative
       mandate of a hearing within ten days is applicable only when ex parte relief
       has been issued. We find it illogical that the legislature intended to create a
       jurisdictional bar to be applied exclusively to those petitioners
       demonstrating cause, immediate and present danger of abuse, for ex parte
       relief. . . . We shall interpret the legislature’s intention of the ten-day
       requirement consistent with their stated policy of providing enhanced
       protection. . . . The prompt hearing requirement limits the potential for
       abuse by protecting respondents from possible ongoing frivolous or
       retaliatory ex parte protective orders. The ten day hearing requirement is,
       therefore, merely a limitation on the duration of an ex parte protective
       order.

Kite, 22 S.W.3d at 805-06.

        As opposed to the scenario in Kite, Respondent does not argue that the Trial Court
lost jurisdiction because the hearing was conducted after the statutory time limit of 15
days. In fact, Respondent seeks additional time in which to conduct discovery pursuant
to the Tennessee Rules of Civil Procedure and accepts that the ex parte order of
protection will remain in effect until the hearing because the delay is at his request.
Petitioner argues in response that a trial court is forced to make the difficult choice to
either conduct a hearing within 15 days, ready or not, or delay the hearing beyond 15
days and let the ex parte order dissolve leaving the alleged domestic abuse victim with no
court-ordered protection. For reasons we will discuss, we disagree with Petitioner that a
trial court is forced by the statute into such a choice.

       In the present case, the Trial Court attempted to find a middle ground. The Trial
Court extended, impermissibly in Petitioner’s eyes, the ex parte order of protection for 20
days. However, the Trial Court restricted discovery to the issuance of a subpoena duces
tecum pursuant to Tenn. R. Civ. P. 45.02. Petitioner argues that Tenn. R. Civ. P. 34 is the
appropriate method for obtaining documents from an opposing party all while agreeing
with the Trial Court that Respondent has no right to avail himself of any discovery under
the Tennessee Rules of Civil Procedure, including Rule 34. Meanwhile, Respondent
                                            -11-
protests the categorical denial of his right to the full range of discovery under the
Tennessee Rules of Civil Procedure. Neither party was satisfied with the compromise.

        The end result, unfortunately, was a rushed hearing. Perhaps the most illustrative
problem with this case is that Respondent’s counsel had two hours before the hearing to
review a one and a half hour recording, along with call logs produced pursuant to the
subpoena duces tecum. We believe it impractical to expect a lawyer to review call logs
and listen to a one and a half hour recording two hours before a hearing and be
adequately prepared for that hearing. What if the recording or call logs opens additional
lines of inquiry? What if there is a problem with the audio, requiring multiple attempts to
hear? This simply was not meaningful discovery. Had Petitioner’s position on appeal
been adopted and the case was slotted arbitrarily into a 15 day window, Respondent
never would have had an opportunity to review the evidence at all. We cannot accept
that the General Assembly, or the Kite court, envisioned this sort of detrimental haste.

         The 15 day limit for ex parte orders of protection under the Domestic Abuse Act
and Kite is, in our judgment, designed to protect a respondent and not a petitioner. As
stated by our Supreme Court in Kite, “[t]he prompt hearing requirement limits the
potential for abuse by protecting respondents from possible ongoing frivolous or
retaliatory ex parte protective orders.” Kite, 22 S.W.3d at 806. After all, upon service of
an ex parte order of protection, a petitioner already has what he or she wants—immediate
court ordered protection from the alleged offender. “The legislature apparently inserted
this requirement [the then ten-day hearing requirement] to insure a prompt hearing to
determine the validity and necessity of the ex parte relief.” Id. Therefore, the statutory
dissolution of that ex parte order after 15 days serves to help only a respondent by
expediting the matter and allowing him or her to bring a speedy resolution of the petition.
We, however, see no barrier under the Domestic Abuse Act to a respondent, such as in
this case, requesting that the hearing be put off for some definite and limited period of
time so he or she can request reasonable discovery, subject to the trial court’s
management, with the proviso that the ex parte order of protection remains in place until
that hearing. In other words, the 15 day limit to an ex parte order of protection may not
be used offensively to ambush a respondent, the very party the 15 day limit is intended to
protect. What cannot be forgotten is that prior to the hearing to determine whether the ex
parte order is to be dissolved or extended, a respondent is accused of being but is not yet
found to be an abuser. Consistent with the Domestic Abuse Act and Kite, it is only a
respondent who has the ability to request that the hearing be postponed to allow for
discovery with the ex parte order of protection remaining in effect. A petitioner cannot
extend the ex parte order of protection beyond the 15 day limit by requesting discovery.
However, if the 15 day period is extended and the ex parte order remains in effect
because of a request for discovery by a respondent, a petitioner likewise is allowed
reasonable discovery as determined by a trial court in its discretion.
                                           -12-
       Nothing in our research supports the proposition that discovery under the
Tennessee Rules of Civil Procedure is prohibited in order of protection cases. The Trial
Court had the discretion to manage discovery but did not exercise its discretion. Rather,
the Trial Court concluded summarily that Respondent had no right to conduct discovery
pursuant to the Tennessee Rules of Civil Procedure, which we hold was error. Our
holding comports with Kite and the Domestic Abuse Act in that it ensures continuity of
enhanced protection for the alleged victim while also preventing the kind of frantic case
disposition seen here. While not a criminal matter, an order of protection exposes a
respondent to an array of restrictions, including severe limitations on his or her Second
Amendment rights. A respondent deserves a meaningful due process opportunity to
present his or her case.

       We, therefore, vacate the judgment of the Trial Court extending the order of
protection against Respondent. We remand for a new hearing. On remand, the Trial
Court is to exercise its discretion to determine the parameters of discovery. The parties
must state what discovery, if any, they want. The Trial Court then must exercise its
discretion as to what discovery to allow and the time frame. In the meantime, the ex
parte order of protection shall remain in effect through the new hearing, at which point it
will be dissolved or extended. We take absolutely no view as to the underlying merits of
this matter.

       The final issue we address is Petitioner’s issue of whether she should be awarded
her attorney’s fees and costs incurred in defending this appeal. Regarding attorney’s fees
and costs for domestic abuse victims, Tenn. Code Ann. § 36-3-617 provides:

      (a)(1) Notwithstanding any other law to the contrary, no domestic abuse
      victim, stalking victim or sexual assault victim shall be required to bear the
      costs, including any court costs, filing fees, litigation taxes or any other
      costs associated with the filing, issuance, registration, service, dismissal or
      nonsuit, appeal or enforcement of an ex parte order of protection, order of
      protection, or a petition for either such order, whether issued inside or
      outside the state. If the court, after the hearing on the petition, issues or
      extends an order of protection, all court costs, filing fees, litigation taxes
      and attorney fees shall be assessed against the respondent.

      (2) If the court does not issue or extend an order of protection, the court
      may assess all court costs, filing fees, litigation taxes and attorney fees
      against the petitioner if the court makes the following finding by clear and
      convincing evidence:

                                           -13-
       (A) The petitioner is not a domestic abuse victim, stalking victim or sexual
       assault victim and that such determination is not based on the fact that the
       petitioner requested that the petition be dismissed, failed to attend the
       hearing or incorrectly filled out the petition; and

       (B) The petitioner knew that the allegation of domestic abuse, stalking, or
       sexual assault was false at the time the petition was filed.

Tenn. Code Ann. § 36-3-617(a) (2017). Because we vacate the Trial Court’s order
refusing Respondent any real discovery and extending the order of protection, and, as the
matter will be considered afresh at a new hearing below, we decline to grant Petitioner an
award of attorney’s fees and costs.

                                       Conclusion

       The judgment of the Trial Court is affirmed, in part, and vacated, in part, and this
cause is remanded to the Trial Court for collection of the costs below and for further
proceedings consistent with this Opinion. Exercising our discretion and consistent with
the Domestic Abuse Act, the costs on appeal are assessed against the Appellant, Terry
Eugene Luker, and his surety, if any.


                                          ____________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                           -14-